Opinion issued October 6, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00446–CV




ELIZABETH GIERISCH, Appellant

V.

HOUSTON ASSOCIATION OF REALTORS CREDIT UNION, Appellee




On Appeal from the County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No.23878




MEMORANDUM OPINIONAppellant Elizabeth Gierisch has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Alcala, Hanks, and Bland.